Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2018/190564 A1) in view of Yang (US 2004/0127594 A1). Kim is read from its direct English translation, which is published as US 2020/0115592 A1).
With regards to claim 1, Kim discloses a protective film for glass comprising an adhesive layer 40 which includes acrylic material, a transparent coating layer 10 (i.e., elastic layer) which includes a polyurethane acrylate oligomer, an acrylic monomer, and a photoinitiator, and a surface-protective coating layer 20 having impact resistance and self-restoration with respect to scratching (i.e., a self-healing layer) which includes polyurethane and an isocyanate for heat curing and internal crosslinking (i.e., isocyanate curing agent) (Kim: para. [0015], [0026]-[0028], [0037]-[0039], and [0052]-[0053]). The thickness of the transparent coating layer is 50 to 500 microns, while the surface-protective coating layer has a thickness of only 5 to 30 microns, and therefore, the transparent coating layer (i.e., elastic layer) necessarily has a thickness larger than that of the surface-protective coating layer (i.e., self-healing layer) (Kim: para. [0026] and [0039]). The protective film of Kim is capable of meeting the claimed intended use of “for a windshield” and the claimed intended use of being “attached to a curved Kim: para. [0027]). It is noted that the claim does not positively recite a windshield, or a protective film attached to a windshield, due to the phrase “for a windshield”.
	Kim does not appear to teach an adhesive layer having a combination of an acrylate copolymer, a curing agent, and a solvent. 
	Yang discloses an adhesive composition comprising an acrylate copolymer, a photoinitator (i.e., curing agent), and a solvent (Yang: para. [0009]-[0010] and [0058]-[0059]; claim 1). Yang suggests using its adhesive composition in laminates for windshields and display materials, as it is optically clear, efficient to manufacture, and capable of withstanding extreme temperature and moisture conditions (Yang: para. [0005]-[0006]). Kim and Yang are analogous art in that they are related to the same field of endeavor of protective laminates for attachment to outer surfaces of glass articles. A person of ordinary skill would have found it obvious to have selected the adhesive composition of Yang for the adhesive layer of Kim, in order to ensure optical clarity in the windshield of Kim, while also improving its resistance to extreme temperature and moisture conditions produced by weather (Yang: para. [0005]-[0006]).
	With regards to claim 2, it is noted that the claim does not recite parts by weight in terms of a percentage or per an amount of a particular substance, and therefore, the claim essentially recites a series of parts by which ratios between materials are measured. The claimed ratio of polyurethane acrylate oligomer to acrylate monomer is essentially to 0.35 to 0.8 (i.e., 25 parts oligomer / 70 parts monomer = 0.357; 40 parts oligomer / 50 parts monomer = 0.8), while the ratio in Kim is 0.16 to 50 (i.e., 5 parts oligomer / 30 parts monomer = 0.16; 50 parts oligomer / 1 part monomer =50) (Kim: para. [0028]). The claimed ratio of polyurethane acrylate oligomer to photoinitiator is essentially to 5 to 400 (i.e., 25 parts oligomer / 5 parts photoinitiator = 5; 40 parts oligomer / 0.1 parts photoinitiator = 400), Kim: para. [0028]). The claimed ratio of acrylic monomer to photoinitiator is essentially to 10 to 700 (i.e., 50 parts monomer / 5 parts photoinitiator = 10; 70 parts monomer / 0.1 parts photoinitiator = 700), while the ratio in Kim is 0.2 to 300 (i.e., 1 parts monomer / 5 parts photoinitiator = 0.2; 30 parts monomer / 0.1 part photoinitiator = 300) (Kim: para. [0028]). The ranges of the claim and Kim overlap, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 3, Kim discloses 30 to 60 parts by weight isocyanate per 30 to 55 parts by weight polyurethane oligomer and 1 to 5 parts by weight polyurethane acrylate monomer (i.e., total polyurethane resin is oligomer plus monomer), which is equivalent to 50 to 193 parts isocyanate per 100 parts polyurethane (30 parts isocyanate / [55 parts oligomer + 5 parts monomer] x 100 = 50 ; 60 parts isocyanate / [30 parts oligomer + 1 part monomer] x 100 = 193) (Kim: para. [0039]). This range overlaps the claimed range of 30 to 50 parts isocyanate per 100 parts polyurethane, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 4, Yang selects a PSA having a solvent content ranging between no solvent (i.e., 0 parts solvent per 100 parts acrylic polymer) and a 19% solids based on the amount of solid (i.e., 19 parts acrylic polymer per 100 parts solvent), which corresponds to a range of 0 parts solvent per 100 parts acrylic polymer to 526 parts solvent per 100 parts acrylic polymer (i.e., 19 parts acrylic polymer per 100 parts solvent -> 19 x (100/19) = 100 parts acrylic polymer, 100 x (100/19) = 526 parts solvent) (Yang: para. [0061]). To the above, Yang adds 172 mg of curing agent per 27.37 grams of total solution, and considering 19% of the total solution is acrylic copolymer, it flows that 172 mg of curing agent is added to 5.2 g of acrylic copolymer (i.e., 0.19 x 27.37 = 5.2), yielding 3.3 parts curing agent per 100 parts acrylic copolymer (i.e., 0.172 / 5.2 = 0.033 = 3.3 wt. % -> 3.3 parts by weight per 100 parts acrylic copolymer) (Yang: para. [0090]). A person of ordinary skill in the art would have found selection from these ranges in Yang in order to provide improved adhesion in extreme temperature and moisture conditions (Yang: para. [0006]). The solvent range of Yang overlaps the claimed range, thereby establishing a prima facie case of obviousness.
With regards to claim 5, the transparent coating layer (i.e., elastic layer) has a thickness of 50 to 500 microns, the surface-protective layer (i.e., self-healing layer) has a thickness of 5 to 30 microns, and the adhesive layer has a thickness of 3 to 30 microns (Kim: para. [0026], [0039], and [0086]). These ranges overlap the respective claimed ranges of an elastic layer thickness of 100 to 200 microns, a self-healing layer thickness of 20 to 40 microns, and an adhesive layer thickness of 5 to 15 microns, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 6, the film of Kim and Yang is substantially identical in structure and composition to the claimed protective film. A composition and its properties are inseparable. See MPEP 2112. Therefore, it is not seen how the film of Kim and Yang would not necessarily possess the claimed impact characteristics of 2000 mJ or more based on a DuPont impact test. Moreover, the claim is rather broad, in that it does not specify any of the features of the claimed DuPont impact test (i.e., impact head type, impact weight, impact height). The claim technically includes weights tending toward zero, impact heights tending toward zero, and impact head shapes that are completely flat (features such that any material in existence would be capable of exhibiting the claimed impact characteristics).
With regards to claim 7, Yang teaches that in the field of optical laminates, placing additional layers to achieve additional functions is well-known technique in the art (Yang: para. [0050]). Yang further teaches that adhesive layers having optical functionality, the adhesive layers comprising polyurethanes and isocyanate curing agents, are well-known in the art (Yang: para. [0034] and [0050]). Based on these teachings within Yang, a person of ordinary skill in the art would have found it obvious to have included intervening adhesive layers (i.e., primer layers) between any of the self-healing layer, elastic layer, and adhesive layer of Kim and Yang, since such a modification would have been well-known Yang: para. [0034] and [0050]).
With regards to claim 8, the adhesives of Yang include 172 mg of curing agent per 27.37 grams of total solution, and considering 19% of such a solution is polymer, it flows that 172 mg of curing agent is added to 5.2 g of polymer (i.e., 0.19 x 27.37 = 5.2), yielding 3.3 parts curing agent per 100 parts polymer (i.e., 0.172 / 5.2 = 0.033 = 3.3 wt. % -> 3.3 parts by weight per 100 parts polymer) (Yang: para. [0090]). A person of ordinary skill in the art would have found selection of such a value in Yang in order to provide improved adhesion in extreme temperature and moisture conditions (Yang: para. [0006]).
With regards to claims 9-10, a person of ordinary skill would have found it obvious to have incorporated a UV absorbing component (i.e., UV blocking agent) into the primer layer and adhesive layer of Kim and Yang, since Yang explicitly regards UV blocking agents as “advantageous” and capable of providing UV resistance (Yang: para. [0007] and [0042]-[0043]).

Response to Arguments
Applicant’s arguments, see pages 4-7, filed October 7th, 2021, with respect to the rejection(s) of under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive. Claim 1 has been amended such that it no longer contains the indefinite phrase “with impact resistance”. In addition, Applicant’s arguments with respect to the combination of Kuga and Yang have been considered and are found persuasive. Kuga teaches a location for its surface reformed layer such that the limitation “the elastic layer is laminated between the self-healing layer and the adhesive layer” cannot be not met. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Kim and Yang.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783